DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16072732, filed on 07/25/2018.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 11/11/2020 and 06/08/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “test module” in claims 1-15 and 18-23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 14-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7, 9-14,16, 29-31, 33-43, 48-52, 44-47, 53, 56, and 58-59 of U.S. Patent No. 10,869,144. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1, 6-7, 9-14,16, 29-31, 33-43, 48-52, 44-47, 53, 56, and 58-59 of the US 10,869,144 are the narrower versions and anticipated all claimed limitations of the corresponding claims 1-11, 14-15, and 16-40 of the instant application.
Claims 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 29 in view of claims 24 and 25 respectfully of US 10,869,144.
Regarding claims 12-13: claim 29 of US 10,869,144 teaches most of limitations that recited by claims 12-13 of the instant application except some few specific limitations. However, in the same field of endeavor claims 24-25 of US 10,869,144 teach all the few specific limitations mentioned above. 
It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify claims 29 of US 10,869,144 in view of claims 24-25 of the same US patent to include all the few specific limitations mentioned above for the benefits of having more completed apparatus for testing earphone during manufacture.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruel & Kjær (Head and Torso Simulator (HATS) Type 4128-C – User Manual – March 2010).
Regarding claim 1, Bruel & Kjær teaches an apparatus for testing earphone apparatus during manufacture, comprising: 
	a head simulator including an ear simulator defining a passageway leading to an external opening (Fig. 1.3 and Fig. 1.6: Head simulator with Pinna Simulator and Ear Simulator with ½” Microphone; page 11-13 : Mounting Ear Simulator); and 
	an eardrum microphone mounted in the passageway of the ear simulator part (Fig. 1.4: Ear Simulator with ½” Microphone); wherein the apparatus comprises: 
	a mounting guide system for assisting correct placement of earphone apparatus on the head simulator relative to the ear simulator (Fig. 1.6: Left Ear of the HATS with ear Coordinates for assisting of positioning correctly earcups over the Pinna Simulator and Ear Simulator); and/or 
	a test module for performing rapid automated testing of earphone apparatus mounted on the head simulator.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bruel & Kjær (Head and Torso Simulator (HATS) Type 4128-C – User Manual – March 2010) in view of Neumann (Operating Instructions KU 100 – Jan 2013).
Regarding claim 2, Bruel & Kjær teaches the apparatus of claim 1 but does not teach wherein the mounting guide system comprises a headband positioning guide operative to assist positioning of a headband in a predetermined orientation relative to the head simulator.
Neumann teaches a Head and Torso Simulator apparatus comprising: a headband positioning guide operative to assist positioning of a headband in a predetermined orientation relative to the head simulator (Neumann’s Picture on page 1 showing a gap on top and sides of KU 100 Head simulator for positioning the headband of a headphone).
. 
Claims 11-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bruel & Kjær (Head and Torso Simulator (HATS) Type 4128-C – User Manual – March 2010) in view of GRAS (Instruction Manual GRAS 45BB KEMAR Head and Torso & GRAS 45BC KEMAR Head and Torso with Mouth Simulation – Rev 6, Aug 13, 2015 – Cited IDS).
Regarding claim 11, Bruel & Kjær teaches the apparatus of claim 1 but does not explicitly teach a test module for performing rapid automated testing of earphone apparatus mounted on the head simulator, wherein the test module comprises a signal interface operative to transmit audio signals to at least one driver and receive measurement signals from at least one microphone, wherein the test module further comprises: a control interface for connecting the test module to a control device; and an earphone test interface for communicating with the earphone apparatus.
GRAS teaches an apparatus for testing earphone apparatus during manufacture, comprising: 
	a head simulator including an ear simulator defining a passageway leading to an external opening (Fig. 7: Head simulator with Ear Canal Extension kit(s); Fig. 8: Ear canal extension/ear simulator; Fig. 14: 45BC KEMAR with installed ear simulators; Common Accessories in pages 19-27); and 

	a test module for performing rapid automated testing of earphone apparatus mounted on the head simulator (Fig. 26: KEMAR with tested headset and testing module that includes Electroacoustic Analyzer, a computing device, that generate test signals and analyzing recording signals); wherein the test module comprises a signal interface operative to transmit audio signals to at least one driver and receive measurement signals from at least one microphone, wherein the test module further comprises: a control interface for connecting the test module to a control device; and an earphone test interface for communicating with the earphone apparatus (Fig. 20, Fig. 22, and Fig. 26: Line output-Power Amplifier, Power Module, and Electroacoustic Analyzer is a computing device that generates stereo test signal to send to the headset as well as receives Ear Simulator microphone signals for analyzing; Fig. 27-Fig. 31: Cable interfaces and cabling connections; also see page 46-51).  
It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Bruel & Kjær in view of GRAS to include a test module for the benefit of providing a full system for testing a headset. 
Regarding claim 12, Bruel & Kjær in view of GRAS teaches the apparatus of claim 11, wherein the test module is configured to provide a multi-channel output and receive a multi-channel set of responses (GRAS’s Fig. 26: Binaural testing setup for headset testing).
Regarding claim 13, Bruel & Kjær in view of GRAS teaches the apparatus of claim 11, wherein the test module is configured to store one or more pre-generated test patterns (GRAS’s Fig. 26: Electroacoustic analyzer).
Regarding claim 15, Bruel & Kjær in view of GRAS teaches the apparatus of claim 11, wherein the earphone test interface provides signals to the signal interface (GRAS’s Fig. 26-Fig. 31: Cable interfaces and Cabling Connections).
Regarding claims 16-17, the apparatus discussed in claim 11 above also supports this corresponding method claim.
Allowable Subject Matter
Claims 3-10, 14, and 18-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; as well as satisfactorily addressing the Double Patenting rejections set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839. The examiner can normally be reached Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L TON/Primary Examiner, Art Unit 2654